UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6238



MICHAEL HARRISON O'NEAL,

                                            Plaintiff - Appellant,

          versus

WILLIAM C. FLANNARY; JERRY BROADWATER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-45-R)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael Harrison O'Neal, Appellant Pro Se. James Rutledge Hender-
son, IV, HENDERSON & DE COURCY, P.C., Tazewell, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. O'Neal v. Flannary, No. CA-96-45-R (W.D. Va. Feb. 8, 1996).
We deny Appellant's motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2